DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 1/05/2022.  Claims 1-3, 14-16 and 30 are amended.  Claims 10, 13, and 17-29 are cancelled. Claims 1-9, 11, 12, 14-16 and 30 are pending.


Claim Objections
Claim 9 is objected to, “cathode rod” is believed to be in error for “rod shaped cathode”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 11, 12, 14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keidar 2016/0273524 in view of Kuehnle 5,879,518
Regarding claim 1, Keidar (Fig. 2B) teaches a vacuum arc thruster assembly (124) comprising: a housing (250,254), having an anode (212 [0035] The thruster unit 124 includes the tubular insulator 214, which is sandwiched by the exterior electrode 212 and the interior electrode 216. A first circuit 320 is indicated by solid line 322 where the electrode 212 is the cathode and the interior electrode 216 is the anode when the switching device 304 is closed to connect the inductor 302. A second circuit 330 is indicated by a dashed line 332 where the exterior electrode 212 is the anode and the interior electrode 216 is the cathode when the switching device 304 is closed to connect the inductor 302) at the housing’s distal end (the distal/downstream end of the anode is near/in the vicinity of the distal/downstream end of the housing), insulated from said housing (210 is insulating [0025] The exterior housing 210 is preferably configured as a cylindrical tubular housing and formed from a protective material such as, but not limited to, alumina silicate, alumina, polytetrafluoroethylene (PTFE) and the like); an axial tubular insulator (214) attached concentrically at a central region of said anode (see Fig. biasing members 230 and 232 may be an electromechanical actuator or the like for pushing or pulling or otherwise urging the electrodes 212 and 216 within the exterior housing 210 toward the discharge or distal end 202 of the thruster 110) adapted to generate axial motion to said rod shaped cathode, such that it moves distally within said axial tubular insulator (see [0031] supra).
Keidar does not teach wherein the at least one mechanism is adapted to generate rotational motion such that the rod shaped rotates within said axial tubular insulator.
Kuehnle teaches a mechanism (step motor 40, tubular lead screw 36, annular gripping collar 42) adapted to generate rotational motion such that an electrode (34 analogous to 216 of Keidar) rotates within a tubular insulator (24 analogous to 214 of Keidar).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Keidar with Kuehnle’s teachings on mechanism that simultaneously axially translate and rotate an electrode to prevent excess localized heating of the rod shaped cathode (col. 4 ll. 25-27 “To help maintain a steady state energy flow, it is desirable to rotate at least one of the electrodes 34, 66 to prevent localized excess heating and melt "splatter" at gap G”).
Regarding claim 9, Keidar in view of Kuehnle teaches the invention as discussed above.
Keidar further teaches wherein said cathode, axial insulator, and anode are essentially flush (see Fig. 2B).
Regarding claim 11, Keidar in view of Kuehnle teaches the invention as discussed above.
Keidar further teaches wherein said axial tubular insulator comprises a conductive film (240 and 242) forming an anode-insulator-cathode interface (see Fig. 2b and [0041] The conductive thin film coating layers 240 and 242 on the exterior and interior surfaces of the tubular insulator 214 as shown in FIG. 2B-2C enable discharge initiation at low applied voltages of about several hundred volts. The conductive thin film coating layers 240 and 242 may be a metal or carbon in this example). 
Regarding claim 12, Keidar in view of Kuehnle teaches the invention as discussed above.
Keidar further teaches wherein said conductive film is a metal or carbon (see Fig. 2b and [0041] The conductive thin film coating layers 240 and 242 on the exterior and interior surfaces of the tubular insulator 214 as shown in FIG. 2B-2C enable discharge initiation at low applied voltages of about several hundred volts. The conductive thin film coating layers 240 and 242 may be a metal or carbon in this example). ‘
Regarding claim 14, Keidar in view of Kuehnle teaches the invention as discussed above.
Keidar further teaches wherein the assembly is adapted to receive a pulsed voltage (the output voltage per [0037] infra) for application between the anode and said ≧90%. Consequently, most of the magnetic energy stored in the inductor 302 is deposited into the plasma pulse. By varying the length of a trigger signal by the controller 350, the level of the current in the switching device 304, and thereby the energy stored in the inductor 302, may also be adjusted. This in turn changes the amount of energy transferred to the arc and the impulse bit of the individual pulse. The repetition rate of the individual pulse can be changed by varying the input signal as well), such that the power input to said vacuum arc thruster can be adjusted (see [0039] supra). 
Regarding claim 30, Keidar in view of Kuehnle teaches the invention as discussed above.
Keidar further teaches wherein said pulsed voltage for application between said anode and said rod shaped cathode is received from a power unit (120 and 122) . 

Response to arguments
Applicant’s arguments regarding the combination of Keidar with Mainwaring are persuasive and the rejection is withdrawn.
Applicant’s arguments regarding the combination of Keidar with Kuehnle are not persuasive.  In particular a rod may be hollow and regarding the combination with Kuehnle, uniform heating is the motivation for combination with Kuehnle, the motivation does not depend on uniform erosion.

Allowable Subject Matter
Claims 2-8, 15 and 16 are allowable if to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record does not teach, in combination with the other limitations of the claim “wherein said housing has an internal thread, and said rod shaped cathode is fixed coaxially into a screw segment having an outer thread matching said internal thread of said housing, such that rotation of said screw segment causes said cathode rod to rotate and to move distally within said axial tubular insulator”.
Regarding claim 4, the prior art of record does not teach, in combination with the other limitations of the claim “wherein said at least one mechanism is adapted to generate rotational and axial motion and wherein said rod shaped cathode comprises a rotational motor and a linear motor”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741